Citation Nr: 1744076	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-41 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for chronic obstructive pulmonary disease related to asbestosis, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1960 to December 1962 and January 1963 to January 1974.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from November 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran originally requested a Board hearing but later withdrew the request.  As such, the Board will proceed with the processing of this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The appellant, through his accredited representative, seeks to be assigned a disability rating in excess of 60 percent for his pulmonary disorder.  The record reveals that the last time that the Veteran underwent an examination of the lungs, to include the performance of a pulmonary function test (PFT) was in June 2014 respectively.  Since that time, he has, on two occasions, sought emergency medical treatment at his local emergency room for complaints involving his breathing.  Sentana Albemarle Medical Center, Elizabeth City, North Carolina-November 21, 2014, and December 5, 2014.  In light of the potential worsening of his condition, the Board finds that another VA examination should be conducted.

Accordingly, the case is remanded to the AOJ for the following actions:

1.  Ensure that all of the Veteran's respiratory disorder treatment records are obtained and associated with the record.

2.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his COPD.  The claims folder should be made available to the examiner.  All necessary tests and studies are to be performed, including pulmonary function tests. 

The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy should also be documented.  If there are currently no residuals, the examiner should so state.  

The examiner should also comment on the impact of the Veteran's respiratory disability on his employability. 

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

